Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019, 01/13/2020, 11/03/2020, 01/15/2021, 07/23/2021, and 12/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7, 8, 10-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zickefoose (US 20160271349A1, hereinafter referred to as “Zickefoose”) in view of VanMiddendorp (US 20160121067A1, hereinafter referred to as “VanMiddendorp”).
Regarding claim 1, Zickefoose discloses an apparatus for securely holding an endotracheal tube (Fig. 1, endotracheal tube holder device 2), the apparatus (2) comprising: a support rail (Fig. 1, rail 6) having opposite ends (Fig. 1, opposite ends 8) and an exterior portion (Fig. 2, exterior surface 28) defining a plurality of retention grooves (Fig. 2, grooves 32) at least partially along a length of the support rail between the opposite ends (Fig, 32 along length of 6 between opposite ends 8), the support rail (6) configured to be placed above a lip of a patient ([0025] lines 2-3); and a tube fastener (Figs. 1 and 2, tube holder 10 ) coupled to the support rail and slidably movable along the length of the support rail between the opposite ends (Figs 1-2 and [0025] lines 7-10), the tube fastener (10) including: a tube holder base (Fig. 1, tube holder base 20) having a first side region and a spaced apart second side region (Figs 1-2, first side 23 and second side 25); and an adjustment clip (Figs 2-3, lever arm 14) coupled to the tube holder base ([0027] lines 9-10), the adjustment clip configured to releasably engage the exterior portion of the support rail for laterally repositioning the tube holder base along the support rail between the opposite ends (Figs 1-2, [0027] lines 9-11, [0029]-[0030]).  
However, Zickefoose fails to disclose an auxiliary clip coupled to the support rail and slidably movable along the length of the support rail between the opposite ends, the auxiliary clip configured to hold an accessory device relative to the patient's face.
However, VanMiddendorp teaches an auxiliary clip coupled to the support rail and slidably movable along the length of the support rail between the opposite ends ([0037] lines 4-7), the auxiliary clip configured to hold an accessory device relative to the patient's face ([0037] lines 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zickefoose by VanMiddendorp based on the rationale as follow:  VanMiddendorp being of analogous art in the field of endotracheal tube holder directly improves upon the teachings of Zickefoose by expressly describe in [0037] of including additional clips or hangers and components to support nasogastric tubes, which Zickefoose fails to discuss.

Regarding claim 7, Zickefoose discloses wherein the tube fastener further comprises a bite block (Fig. 4 bite block 52) coupled to the tube holder base (Fig. 4, coupled to tube holder base 20) and configured to extend into a mouth of a patient ([0036] lines 5-8), and wherein the bite block has a substantially cylindrical shape defining an axial opening along an entirety of a length of the bite block (Fig. 4, [0037] lines 5-9).  
Regarding claim 8, Zickefoose fails to disclose wherein the auxiliary clip further comprises a positioning bracket configured to slidably engage the support rail.  

However, VanMiddendorp teaches wherein the auxiliary clip further comprises a positioning bracket configured to slidably engage the support rail ([0037] lines 4-7: additional clips or hangers coupled to rail and slidably movable along, thus clip can be auxiliary clip, while hanger can be a positioning bracket).

Regarding claim 10, Zickefoose discloses wherein the tube fastener further comprises a securement tie (Figs 2 and 7, tie 18) configured to be wrapped around a portion of the endotracheal tube ([0027] lines 4-6), the securement tie having a first end region coupled to the first side region of tube holder base (Fig. 1, tie 18 has an end region 22 coupled to first side 23 of tube holder base 20, see [0027]), and a second end region configured to secure to the second side region of the tube holder base (Fig. 1, second end region 24 is secured to second side 25 of tube holder base 20, see also [0027]).  

Regarding claim 11, Zickefoose discloses further comprising a retention clip (Fig. 3, two ridges at ends of second side 25 of base 20 can also be considered a retention clip) extending from the second side region of the tube holder base for retaining the securement tie (when the tie 18 is tied around the base 20 in Fig. 1, ridges at ends of 25 of base 20 serve to retain the tie 18).   

Regarding claim 12, Zickefoose discloses wherein the securement tie further comprises a plurality of teeth disposed between the first and second end regions (Figs 7 and 8, tie 18 has plurality of teeth 46 between first end region 22 and second end region 24).

Regarding claim 13, Zickefoose discloses wherein the tube fastener further comprises a movable pawl (Figs 2-4, pawl 40) configured to engage at least one of the plurality of teeth of the securement tie to secure the tie around the endotracheal tube ([0033] lines 5-14).

Regarding claim 14, Zickefoose discloses wherein the tube holder base further comprises a slot (Fig. 3, slot 26 on second side 25 of tube holder base 20) configured to receive the second end region of the securement tie such that the second end region of the securement tie is pulled past the pawl through the slot to secure the endotracheal tube to the tube holder base, ([0027] and [0033]).   

Regarding claim 15, Zickefoose discloses further comprising a fixed grip tab (Fig. 5, tab 43) extending from a first side region of the tube holder base and disposed proximate the movable pawl (Fig. 5, [0031] and [0041]).  

Regarding claim 17, Zickefoose discloses further comprising an adhesive tape (Fig. 7, adhesive tape 68) applied to a first surface of the securement tie at the first end region ([0043] lines 1-5), wherein the first surface of the tie is configured to contact a portion of the endotracheal tube ([0043]).  

Regarding claim 18, Zickefoose discloses wherein the tube holder base (20) further includes a bottom surface (Fig. 5, bottom surface 58) configured to engage a portion of the endotracheal tube ([0039] lines 8-10).

Regarding claim 19, Zickefoose discloses wherein the bottom surface of the tube holder base (20) includes a plurality of barbs (Fig. 5, barbs 60) configured to engage the endotracheal tube ([0039] lines 8-10).  

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zickefoose (US 20160271349A1, hereinafter referred to as “Zickefoose”) in view of VanMiddendorp (US 20160121067A1, hereinafter referred to as “VanMiddendorp”), and further in view of Doll (US 20170197049 A1, hereinafter referred to as “Doll”). 

Regarding claim 2, Zickefoose and VanMiddendorp, singularly or in combination, fail to disclose, teach or suggest wherein the auxiliary clip further comprises a clip base having a front surface defining an opening configured to receive the accessory device.

However, Doll teaches wherein the auxiliary clip further comprises a clip base having a front surface defining an opening configured to receive the accessory device (Figs 1 and 5, gastrointestinal fastener 60, in the form of two clamps or arms, [0029] lines 1-12, nasogastric tube securement, front of 60 defining an opening for receiving tube 62, see also Fig. 9). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify combined invention of Zickefoose and VanMiddendorp by Doll based on the rationale as follow: in view of the teachings from VanMiddendorp in [0037] to include including additional clips or hangers and components to support nasogastric tubes, nevertheless, VanMiddendorp fails to describe sufficient details for such clips to support nasogastric tube, therefore, the express teachings from Doll for gastrointestinal fastener 60, [0029] lines 1-12, can serve the function of detailed description for enabling nasogastric tube securement, front of 60 defining an opening for receiving tube 62, see also Fig. 9. 

Regarding claim 3, Zickefoose and VanMiddendorp, singularly or in combination, fail to disclose, teach or suggest wherein the clip base of the auxiliary clip further includes a horizontal accessory holder and a vertical accessory holder, the horizontal and vertical accessory holders configured to releasably retain the accessory device horizontally and vertically, respectively.

However, Doll teaches wherein the clip base of the auxiliary clip further includes a horizontal accessory holder and a vertical accessory holder, the horizontal and vertical accessory holders configured to releasably retain the accessory device horizontally and vertically, respectively ([0029] lines 1-12, based on structure of gastrointestinal fastener 60 in Fig. 9, with the left clamp arm being of an open-looped configuration, it appears that tube 62 can be configured or disposed horizontally through the left clamp arm (horizontal accessory holder), while retaining at vertical orientation (vertical accessory holder) for the tube 62 when inserted in between the two clamp arms of fastener 60 downward). 

Regarding claim 4, Zickefoose and VanMiddendorp, singularly or in combination, fail to disclose, teach or suggest wherein the horizontal accessory holder includes a first horizontal accessory clip portion and a second horizontal accessory clip portion, the first horizontal accessory clip portion being larger than the second horizontal accessory clip portion, and wherein the vertical accessory clip includes a first vertical accessory clip portion and a second vertical accessory clip portion, the first vertical accessory clip portion being larger than the second vertical accessory clip portion.  

However, Doll teaches wherein the horizontal accessory holder includes a first horizontal accessory clip portion and a second horizontal accessory clip portion, the first horizontal accessory clip portion being larger than the second horizontal accessory clip portion, and wherein the vertical accessory clip includes a first vertical accessory clip portion and a second vertical accessory clip portion, the first vertical accessory clip portion being larger than the second vertical accessory clip portion (Fig. 9 shows that top part of the left clamp arm of fastener 60 has an opening thereby making the bottom part thereof larger than the top part for the left clamp arm of horizontal accessory clip portion; Fig. 8 shows that the two clamp arms of the fastener 60 does not appear to be parallel, thus implying a (slightly) larger bottom vertical accessory clip portion (between the gap of the two clamp arms at bottom) than the top vertical accessory clip portion (between the gap of the two clamp arms at top). 

Regarding claim 5, Zickefoose alone fails to disclose wherein the auxiliary clip is further configured to stabilize the support rail on the patient's face.  

However, Zickefoose combined with Doll teach wherein the auxiliary clip is further configured to stabilize the support rail on the patient's face (Zickefoose: the pad 12, see [0026], in view of the enlarged pad 22c in Fig. 5 and [0021] of Doll, can be incorporated or configured to stabilize the rail on patient’s face).

Regarding claim 6, Zickefoose and VanMiddendorp, singularly or in combination, fail to disclose, teach or suggest wherein the auxiliary clip further includes a stabilizer pad configured to contact and adhere to a patient's nose and/or a region of a patient's cheek adjacent to the patient's nose, the stabilizer pad comprising a skin contacting surface including a skin compliant adhesive.

However, Doll teaches wherein the auxiliary clip further includes a stabilizer pad configured to contact and adhere to a patient's nose and/or a region of a patient's cheek adjacent to the patient's nose, the stabilizer pad comprising a skin contacting surface including a skin compliant adhesive (due to alternatively language of “and/or” in above limitation, option of “or a region of a patient's cheek adjacent to the patient's nose” is met by the following: Fig. 1, both enlarged pad portion s22b, 22c and narrow elongated portion 22a are providing contact at region of patient’s cheek adjacent to nose, while adhering and securement is provided by adhesive 23, [0021] lines 6-8).

Regarding claims 3-6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify combined invention of Zickefoose and VanMiddendorp by Doll based on the same rationale as previously discussed for claim 2 above, thereby omitted herein for brevity.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zickefoose (US 20160271349A1, hereinafter referred to as “Zickefoose”) in view of VanMiddendorp (US 20160121067A1, hereinafter referred to as “VanMiddendorp”), and further in view of Visconti (WO 2014144656A1, hereinafter referred to as “Visconti”). 
Regarding claim 20, Zickefoose and VanMiddendorp, singularly or in combination, fails to disclose, teach or suggest wherein the bottom surface of the tube holder base defines a substantially V-shaped catch configured to contact the endotracheal tube and minimize displacement of the endotracheal tube relative to the tube holder base.
However, Visconti teaches wherein the bottom surface of the tube holder base defines a substantially V-shaped catch configured to contact the endotracheal tube and minimize displacement of the endotracheal tube relative to the tube holder base (Fig. 46, bottom surface of bite block 500 at accessory line channel 512 has a V-shaped catch region; note; bite block is integral with the tube holder base).  
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify combined invention of Zickefoose and VanMiddendorp by Visconti based on the rationale that both Zickefoose and VanMiddendorp teach of only one particular structure for the shape of the inner surface of the tube holder base for directly contacting the endotracheal tube, whereas, Visconti in figures 15, 19, 21, 23, 25, 27 and 29 show at least 7 different shapes/structures for the inner surface of the tube holder base for facilitate improvement and adaptability or flexibility for securely holding different versions of endotracheal tubes.  

Allowable Subject Matter
Claims 9 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Zickefoose, VanMiddendorp, Doll, and Visconti, singularly or in any combination fails to disclose, teach or suggest the following: wherein the auxiliary clip further comprises a clip base having a rear surface and a retention bump extending from the rear surface, the retention bump configured to inhibit movement of the auxiliary clip along the support rail in claim 9; and the following: wherein the securement tie further includes a grip flap disposed between the first end region and the plurality of teeth for pulling the securement tie away from the second side region of the tube holder base in claim 16.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Visconti US 20140261462 discloses an endotracheal tube holder.  Haider US 20160095995 discloses a bite block for an endotracheal tube holder. 
Intubix Endotracheal Tube Holder youtube video dated 12/04/2009 discloses a endotracheal tube holder in 3D animation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632   
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632